Citation Nr: 1211389	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  01-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 40 percent from September 16, 2008 for residuals of a heat injury (pseudoseizures).



ATTORNEY FOR THE BOARD

M. Young, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from April 1998 to October 1998 and from February 1999 to May 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for residuals of heat injury.  The matter was before the Board in August 2003 and in April 2005, at which times it was remanded for further development.  In April 2009 the Board granted a 40 percent schedular rating for the evaluation period prior to September 16, 2008, and remanded for further development the matters of entitlement to a schedular rating in excess of 40 percent for the disability from September 16, 2008 (and to an extraschedular rating in excess of 40 percent throughout).   (The extraschedular rating question has been rendered moot by the RO's award of a total disability rating based on individual unemployability (TDIU).  See April 14, 2011 rating decision.).

The Veteran had been represented by the American Legion (See August 2001 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22)).  North Carolina Division of Veterans Affairs then began representing her.  As the Veteran had not submitted a power of attorney designating that organization to represent her, a June 2011 letter from the Board requested that she do so.  She was advised that if she did not respond, it would be assumed that she would represent herself.  She has not responded.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2011, VA treatment records from VA Medical Center Fayetteville, North Carolina dated from December 2010 to April 2011 were forwarded to the Board without initial RO review.  Such records pertain to the matter on appeal and were received at the Board without a waiver of RO initial consideration.  Under caselaw governing in such circumstances (Disabled American Veterans v. Sec. Of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir, 2003), the case must be returned to the RO for their initial consideration of the additional evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the additional evidence that was received at the Board (and not reviewed by the RO); arrange for any further development indicated; and readjudicate the matter of the schedular rating for pseudoseizure residuals of heat injury from September 16, 2008.  

2.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The matter should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

